Title: To George Washington from Major General William Heath, 25 June 1780
From: Heath, William
To: Washington, George



Dear General
Providence June 25th 1780

The Council of war of this State met here on yesterday. Learning that they had Some new intentions with respect to Colo. Green’s Regt I omitted forwarding mine of the 23d which will be delivered with this. In the letter from Governor Greene your Excellency will find a resolve

of the Council of war of this date recommending that I should order Colo. Green’s regiment to march to the Grand Army with Such officers as may be necessary to conduct them. this recommendation lays me under some embarrassment; as Colo. Green’s regt is here by your Excellencys orders, and at this time employed on particular business by your express orders, I have doubts on my mind of the propriety of ordering them away without your knowlege [or] orders; for in Such a way your plans or designs may be counteracted. this was the opinion of part of the Council, as I am informed, but the Majority were for having the Regt Sent on.
The day before yesterday I gave orders for Colo. Green’s Regt to hold itself in readiness to march on the Shortest notice, and at the Same time to continue on their present duty, (making Facines), untill further orders.
The drafts are to rendezvous here on the first of July. I hope before that time to be honored with Some instructions from your Excellency. If I Should not, I beg to have them by the return of the Express.
The Council of War have this day granted the College in this place for a Hospital for the Sick of our Ally who may arrive in the expected Fleet. this, has given much pleasure to Monsr de Corny, who doubted the Safety of the Hospitals at Paupasquash. No News of the Fleet. I have the honor to be With the greatest respect Your Excellencys Most obedient Servant

W. Heath

